Title: To John Adams from William Smith, 21 January 1791
From: Smith, William
To: Adams, John



Dear Sr.
Boston. 21st. Jany. 1791

I take the freedom to introduce to your notice Major Kent, a Grandson of the late Cap Kent of Charlestown. he goes to Philadelphia, to procure from Congress the same compensation for his services as the other Officers of the late Army receiv’d.—He enter’d the Army as a private in Col. Henry Jackson’s Regt. by his good conduct was soon promoted as an Officer and continued in the service ‘till the Fall of the Year 1782. When his Health was so impair’d from continued attention to his Duty, that by advice of his Physician & consent of the Commander in Chief he resign’d his Commission. unfortunately abt. two months before the Resolve of Congress was passd. allowing five Years payt.—as he faithfully perform’d his duty & retir’d with honor to recover his Health impair’d in the service of his Country. His Friends have recommended his applying, as his case is singular no other Officer being in the same situation.  some officers recd. this Allowance who had been in the service but a few Months—
I observe by the Papers that the Report of the Secy. for Additional Duty on Rum & the Excise wou’d probably be adopted.  the present Duty is now exceeding high & principally falls on the Importer I think it wou’d be just to pospone the commencement of the New Duty on Imported Rum to the 1st. July to give those who have sent their Vessells on Rum Vo: an oppertunity to return. as it was expected when their Vessells sail’d to pay only the present Duty & had calculated their Vo. on that duty:  this delay can be of no detriment to the publick, as the Interest does not commence for a Year for which these dutys are Said  of payment of the Duty on Rum should  extended to 6 or 9 Ms.—
Mrs. S. joins me in our best regards to you & Mrs. Adams—I am with great Respect / Yr Most Hbl Sert

Wm. Smith